 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10   BRUCE BROUILLETTE,                        CASE NO. 8:20-cv-02133-JLS-ADS
     Individually and on behalf of all
11   others similarly situated,                ORDER EXTENDING STAY OF
                                               LITIGATION AND VACATING ALL
12                              Plaintiff,     DEADLINES
13          vs.
14   VIVID SEATS, LLC,
15                              Defendant.
16

17

18                                           ORDER
19          Having considered the Parties’ joint stipulation, and for good cause appearing,
20   the Court hereby STAYS this matter in its entirety and VACATES all deadlines,
21   including the hearing Defendant’s Motion to Compel Arbitration, currently set for
22   June 11, 2021 at 10:30 a.m., and Defendant’s deadline to file a Reply in support of the
23   Motion. The Parties are ordered to file dispositional documentation within forty-five
24   (45) days of this Order.
25

26   Dated: June 02, 2021                    _________________________________
27                                           HON. JOSEPHINE L. STATON
                                             UNITED STATES DISTRICT JUDGE
28
